IN THE SUPREME COURT OF THE STATE OF DELAWARE

CORNELL HESTER,                                 §
                                                §
       Defendant Below,                         §   No. 65, 2021
       Appellant,                               §
                                                §   Court Below—Superior Court
       v.                                       §   of the State of Delaware
                                                §
STATE OF DELAWARE,                              §   Cr. ID No. 1002002758 (N)
                                                §
       Plaintiff Below,                         §
       Appellee.                                §

                                 Submitted: March 23, 2021
                                  Decided: April 13, 2021

                                             ORDER

       On March 2, 2021, the appellant, Cornell Hester filed a notice of appeal from

a Superior Court order, docketed on January 21, 2021, denying his motion for public

emergency health credits under New Jersey Senate Bill 2519. A timely notice of

appeal should have been filed on or before February 22, 2021.1 On March 5, 2021,

the Senior Court Clerk issued a notice directing Hester to show cause why the appeal

should not be dismissed as untimely. On March 15, 2021, the Court received the

certified mail receipt indicating that the notice to show cause had been delivered on

March 12, 2021. A timely response to the notice to show cause was due by March


1
  Supr. Ct. R. 6(a)(iv) (providing that postconviction appeals must be filed within thirty days after
entry of the judgment or order upon the docket); Supr. Ct. R. 11(a) (providing that the last day of
the computed time period does not include Saturday or Sunday).
22, 2021. To date, Hester has not responded to the notice to show cause. Dismissal

of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED that under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                            Justice




                                        2